135 Ga. App. 594 (1975)
218 S.E.2d 304
SMITH et al.
v.
SHUMAN et al.
50788.
Court of Appeals of Georgia.
Argued June 30, 1975.
Decided September 2, 1975.
*595 Joseph B. Bergen, for appellants.
Kennedy & Sognier, John W. Sognier, John T. Woodall, Falligant, Karsman, Kent & Toporek, Martin Kent, Charles C. Brooks, for appellees.
STOLZ, Judge.
In these separate actions, tried and appealed together, by a husband and his wife for damages for injuries to the wife resulting from her slipping and falling on a rock in the parking lot of a beauty shop owned by one defendant and leased to the co-defendant, the trial judge did not err in granting summary judgments for both defendants upon a showing that the plaintiff wife parked on the nearly new parking lot around noon on a clear day; that she saw no debris on the parking lot as she entered the defendants' shop; that upon leaving the shop around 2 p. m., she observed several stones on the then nearly vacant parking area, yet slipped and fell on a quarter-or marble-sized, gray colored stone; that she had used this parking lot for about 5 months and had never seen any debris thereon before; and that there was no evidence that the defendants had any knowledge of the presence of the stones. See Butler v. Jones, 85 Ga. App. 158 (2) (68 SE2d 173) and cits.; Misenhamer v. Pharr, 99 Ga. App. 163 (2) (107 SE2d 875) and cits.; Angel v. The Varsity, Inc., 113 Ga. App. 507 (148 SE2d 451) and cits.; Avary v. Anderson, 31 Ga. App. 402 (120 S.E. 683); Roberts v. Wicker, 213 Ga. 352 (99 SE2d 84) and cits.
Judgments affirmed. Deen, P. J., concurs. Evans, J., concurs in the judgment only.